Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13, 15-22, 24, and 26-29 of A. Ashley et al., US 17/281,852 (Jul. 13, 2017) are pending.  Claims 2-13, 17-22, and 24 to the non-elected inventions of Groups (I), (II), and (IV)-(VII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 15, 16 and 26-29 have been examined on the merits and are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (III) drawn to drawn to a method for reducing a N≡N bond comprising reacting the bond with the metal complex and where the dependent claims further limit the synthetic method to prepare the metal complex, with traverse, in the Reply to Restriction Requirement filed on May 20, 2022, is acknowledged.  New claims 26-29 are added to elected Group (III).  Thus elected Group (III) now encompasses claims 1, 15, 16 and 26-29, where claim 1 is a linking claim.  

Claims 2-13, 17-22, and 24 to the non-elected inventions of Groups (I), (II), and (IV)-(VII) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   The Restriction is made FINAL.  


Election of Species

Pursuant to the election of species requirement, Applicant elected Fe(N2)(depe)2 (depe = Et2PCH2CH2PEt2):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

as a single disclosed species of a metal complex comprising a N≡N bond. Claims 1, 15, 16 and 26-29 read on the elected species.  The elected species was searched and found to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the additional species of disclosed in D. Yandulov et al., 301 Science, 76-78 (2003) (“Yandulov”) as set forth in the § 102 rejection below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected Group (III) are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Applicant’s Traversal

Applicant traverses on the grounds that H. Oshita et al., 456 Journal of Organometallic Chemistry, 213-220 (1993) (“Oshita”) does not break unity of invention.  Applicant argues that Nal as described in Oshita is simply a source of I- ions with Na+ acting as a counterion to balance the charge of this compound and thus Nal is not performing any function as a Lewis acid, as required by the instant claims.  This argument is not persuasive because claim 1 does not require that the “Lewis acid” function in any particular matter, only that it be a “Lewis acid” and that it react with the metal complex.  And Oshita clearly discloses a method comprising reacting a metal complex with a Lewis acid.

Applicant further argues that the claims (as most recently amended) require that the method is a catalytic method.  In this regard, Applicant argues that in Oshita, the electrophilic Me3Sil incorporates into the final product (Me3Si)3N and therefore cannot be considered catalytic. This argument is persuasive.  Oshita does not disclose a catalytic method (see Claim Interpretation Section below) nor does Oshita appear amenable to such modification.  As such, Oshita does not break unity of invention based on the claims as amended.  However, the claims as amended are not in suitable form for rejoinder or withdrawal of the restriction.  Unity of invention is still lacking in view of D. Yandulov et al., 301 Science, 76-78 (2003) (“Yandulov”) or P. Hill et al., 138 Journal of the American Chemical Society, 13251-13524 (2016) (“Hill”) as set forth in the § 102 rejections below.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  

Interpretation of Integration of Claim 15 Steps into Claim 1

Claim 15 recites method steps in common with claim 1 and therefore requires interpretation/clarification.  Note that claim 1 recites “providing a compound comprising a N≡N bond” and claim 15 recites “providing a complex comprising a N≡N bond”.  

The specification teaches that:

It has been determined that metal complexes comprising a N≡N bond may react with a Lewis acid, triggering electron transfer between metal centres resulting in a reduced metal complex containing a reduced, weakened and activated, N≡N bond.

Specification at page 2, lines 17-19 (emphasis added).  
The following specification working example corresponds to steps i) and ii) of claim 15 and also corresponds to the claim 1, step “a) providing a metal complex comprising a N≡N bond”.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The nitrogen in the above specification example corresponds to the claim 15 “compound comprising a N≡N bond” 

Steps i) and ii) of claim 15 are therefore reasonably interpreted consistently with the specification as corresponding to and further limiting step a) of claim 1.  That is, steps i) and ii) of claim 15 further limit step a) of claim 1 by specifying that the “metal complex comprising a N≡N bond” is prepared by reaction of the “compound comprising a N≡N bond” with “a reagent of the formula Zz’Xx’Ll’M–X’2”.  

Step iii) of claim 15 is interpreted consistent with the specification as corresponding to and further limiting step b) of claim 1 by requiring that the “metal complex comprising a N≡N bond” of claim 1 is derived from the formula Zz’Xx’Ll’M–X’2.  

The following specification working example exemplifies step b) of claim 1 as well as step iii) of claim 15.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Specification at page 24, lines 16-30; Id. at page 26, lines 13-15.  As claimed, a reduced N≡N bond is formed upon completion of the method steps.  Applicant proposes that the process can be catalytic as set forth in specification Figures 1 and 2.  Specification at page 11, lines 24-31.  It is noted that CAS indexed registry no. 241082-33-8 from Applicant’s specification (see search report).  

Interpretation of Claim 1 Term “wherein the method is a catalytic method”

Claims 1 recites “wherein the method is a catalytic method”.  Applicant has added this limitation in the most recent claim set by amendment as grounds for traversing the restriction based on H. Oshita et al., 456 Journal of Organometallic Chemistry, 213-220 (1993) (“Oshita”).  Thus, the subject “wherein clause” is clearly material to patentability.  MPEP 2111.04 (citing In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005)).  

How the subject phrase interrelates with the other claim 1 elements is not readily apparent on its face.  As such, in order to differentiate the claimed process from Oshita and to compare claim 1 with the prior art, “wherein the method is a catalytic method” requires interpretation based on the specification.  MPEP § 2111.04.  

Claim 1 requires only two steps: 

a) providing a metal complex comprising a N≡N bond”; and 

b) “reducing said N≡N bond, by reacting the metal complex with a Lewis acid . . . 

upon which the claim 1 preamble of “[a] method for reducing a N≡N bond” is complete.  No catalytic cycle/process is apparent based on the specification within any recited steps of claim 1.  This is evidenced by the following specification working example that provides [Fe(N2Na2)(depe)2]+ [BAr4F]-, according to the method of claim 1.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Specification at page 24, lines 16-30; Id. at page 25, lines 13-15.  There is clearly no catalytic process within the above working example.  


The only catalytic process taught in the specification is for production of ammonia as set forth in Figures 1 and 2.  Specification at page 11, lines 19-31; Id. at page 20, lines 9-14.  

Figure 1 illustrates a catalytic process for the cleavage of a N≡N bond and, thus, fixation of nitrogen to form ammonia comprising reacting a metal complex comprising a N≡N bond with a reducing agent (X-H, wherein X is H or a fragment that bonds to the H through a group that is less electronegative than H, i.e., so H is hydridic) in the presence of a Lewis acid. A stoichiometric amount of the reducing agent may be provided. For example, three molar equivalents of reducing agent may be provided per compound comprising a N≡N bond.

Specification at page 20, lines 9-14.  Thus the specification teaches a catalytic cycle (see specification Figs. 1 and 2) based on further reaction of the claim 1 reaction product (e.g., [Fe(N2Na2)(depe)2]+ [BAr4F]- in the above working example) with a reducing agent to effect catalytic hydrogenation of N≡N and liberation of ammonia.  This is exemplified in the working examples, where hydrogen is used as a reducing agent.  See specification at page 24, line 31 to page 25, line 7 (“Reaction of Fe-dinitrogen-phosphine complex with alkali-metal ions, followed by reaction with hydrogen (H2)”); Id. at page 25, lines 35-37 (showing mass spectral evidence of the reduced product [Fe(NH3)(dmpe)3]+).  

Thus, in order to meet the claim 1 limitation of “wherein the method is a catalytic method”, one of skill in the art must necessarily perform the additional step(s) of reacting with a reducing agent so as to liberate ammonia.  That is, the subject wherein clause clearly limits the structure of claim 1 (and as discussed above is material to patentability), so it must be interpreted as a limitation.  MPEP § 2111.04.  


As such, claim 1 is broadly and reasonably interpreted consistent with the specification to require additional step c) as follows:

1. A method for reducing a N≡N bond comprising: 

a) providing a metal complex comprising a N≡N bond; 

b) reducing said N=N bond, by reacting the metal complex with a Lewis acid to form a metal complex comprising a reduced N≡N bond; and

c) reacting the metal complex comprising the reduced N≡N bond with a reducing agent;

wherein the metal complex comprises Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd or Pt; 

and wherein the method is a catalytic method.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


§ 102(a)(1)/(2) Rejection over D. Yandulov et al., 301 Science, 76-78 (2003) (“Yandulov”)

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Yandulov et al., 301 Science, 76-78 (2003) (“Yandulov”).  

Yandulov disclosed that dinitrogen (N2) was reduced to ammonia at room temperature and 1 atmosphere with molybdenum catalysts that contain tetradentate [HIPTN3N]3– triamidoamine ligands by slow addition of the proton source (2,6-lutidinium)[BAr’4}.  Yandulov at Abstract.  


In Table 1, Yandulov discloses the results of catalytic reduction of N2 by treatment of a molybdenum (Mo) complex comprising a N≡N bond (e.g., [HIPTN3N]Mo(N2) (1)) with a solution of CrCp*2 in heptane (36 equivalents relative to Mo) at a rate of 1.7 ml per hour to a mixture of the Mo compound, 48 equivalents of {LutH}{BAr’4} and 0.6 ml of heptane, followed by stirring for 1 hour.  Yandulov discloses that ammonia was isolated as a mixture of solid NH4Cl and 2,6-LutHCl.  Yandulov at page 78, Table 1.  

Yandulov Mo complexes (1), (2), (4), and (6) meet the claim 1 recitation of “providing a metal complex comprising a N≡N bond . . . wherein the metal complex comprises Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd or P”.  For example, Yandulov complex [HIPTN3N]Mo(N2) (1) is disclosed to have the following structure:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Yandulov at page 77, col. 1.  Furthermore, addition of {LutH}{BAr’4} meets the claim 1 recitation of “reducing said N≡N bond, by reacting the metal complex with a Lewis acid”.  Yandulov teaches that of {LutH}{BAr’4} is used as a proton source.  Yandulov at page 77, col. 2.  The proton supplied by the {LutH}{BAr’4} meets the claim 1 recitation of “Lewis acid” for the following reasons.  First note that the specification does not specifically define the term Lewis acid.  In the art, a Lewis acid is defined as any species with a vacant orbital.  J. March, ADVANCED ORGANIC CHEMISTRY REACTIONS, MECHANISMS AND STRUCTURE 248-272 (4th ed., 1992) (“March”); see page 260; see also .  A proton (on the proton source ) is a Lewis acid under the art known definition because as explained my March “in the Lewis picture the proton itself is the acid since it has a vacant orbital”.  March at page 260; see also Hawley's Condensed Chemical Dictionary, page 828 (16th ed., 2016, R.J. Larrañaga ed.) (clearly indicating that a proton is a Lewis acid).  

Accordingly, the foregoing teachings of Yandulov meet each and every limitation claim 1.  

§ 102(a)(1)/(2) Rejection over P. Hill et al., 138 Journal of the American Chemical Society, 13251-13524 (2016) (“Hill”)

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by P. Hill et al., 138 Journal of the American Chemical Society, 13251-13524 (2016) (“Hill”).  Hill discloses that that the simple Fe(0) complex Fe(Et2PCH2CH2PEt2)2(N2) (1) is an efficient catalyst for the selective conversion of N2 into N2H4, attendant with the production of about one molecule of NH3.  Hill at Abstract.  In Table 1, Hill summarizes catalytic reduction of N≡N with using an iron complex catalyst, an acid and a reductant.  

Entry 1 of Table 1 is summarized below.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Hill’s acid ([Ph2NH2][OTf]), a proton source, meets the limitation of claim 1 Lewis acid for the same reasons discussed above.  Hill’s compound 1 (Fe(N2)(depe)2) corresponds to the elected species.  Hill further employs a reductant, pursuant to claim interpretation of claim 15 above and the method is disclosed as catalytic.  As such, Hill’s Table 1 entry 1 meets each and every limitation of claim 1.  

Regarding claim 15, Hill discloses the following synthesis of Fe(N2)(depe)2.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Hill at page S5. Hill’s page S5 experimental omits specifically stating that N≡N (claim 15 compound comprising a N≡N bond) is present as a reactant.  However, nitrogen is clearly present in the reaction mixture.  MPEP § 2112.  Hill references the procedure of S. Komiya et al., J. Chem. Soc., Chem. Commun., 787-788 (1993) (“Komiya”), which clearly requires nitrogen as a reactant.  Komiya at page 787, col. 2.  Hill thus prepares the claim 15 “metal complex comprising a N≡N bond” per claim 15 (and as discussed above reduces it according to the method of claim 1 and claim 15, step iii)).  Hill thus discloses each and every limitation of claim 15 (see Claim Interpretation above).  

Regarding claim 16, Hill’s above procedure at page S5  discloses Mg as the reducing agent.  Hill thus discloses each and every limitation of claim 16.  

Respecting claim 26-27, Hill’s Fe(Cl2)(depe)2 corresponds to the elected species precursor (where depe is the phosphine ligand) so Hill meets each and every limitation of claims 26-27.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Improper Preferences in a Claim

Claims 16, 28, 29 are rejected under 35 U.S.C. 112(b) as being indefinite for recitation of the exemplary claim language.  For instance, claim 16 recites “optionally” and “e.g.” within the following claim 16 phrase:

in the presence of a reducing agent (optionally potassium graphite, an alkali metal (e.g., Li, Na or K), an alkaline earth metal (e.g., Mg or Ca), sodium amalgam Na(Hg), potassium amalgam K(Hg), lithium naphthalenide or sodium naphthalenide, or a mixture thereof) and/or in an organic solvent (optionally pentane, diethyl ether or tetrahydrofuran, or a mixture thereof)

A description of preferences is properly set forth in the specification rather than the claims. MPEP § 2173.05(d).  The stated preferences following “optionally” and “e.g.” in the above claim 16 excerpt leads to confusion over the intended scope of a claim because it is not clear whether the claimed narrower ranges of reducing agents, alkaline earth metals and solvents are limitations.  MPEP § 2173.05(d).  This recitation improperly provides for preferences within a claim and thereby renders confusion over the intended scope.  See MPEP § 2173.05(d).  The same issues are present in claims 28 and 29.  It is further noted that a number of withdrawn claims (e.g., claims 2, 4, 5, 9 etc.) would also be subject to this rejection upon any rejoinder.  

Unclear Claim 15 Term “the valence shell has 18 electrons”

Claims 15 and 26-29 are rejected under 35 U.S.C. 112(b) as being indefinite for the claim 15 recitation of “the valence shell of the metal has 18 electrons”.  

Claim 15, with respect to Zz’Xx’Ll’M–X’2, recites “/', x' and z' are integers taken such that the valence shell of the metal has 18 electrons”.  

The specification provides the following working examples exemplifying steps i) and ii) of claim 15, where N≡N is the “compound comprising a N≡N bond”.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


The above compound of the formula Zz’Xx’Ll’M–X’2 comprises Fe in the 2+ oxidation state.  Noting that The last shell after the electron configuration is called the valence shell.  The electron configuration of iron ion(Fe2+) is 1s2 2s2 2p6 3s2 3p6 3d6. This electron configuration shows that iron ion (Fe2+) has three shells and the last shell has fourteen electrons. Thus, Fe2+ has a total of 14 valence electrons.  Not 18 electrons as claimed.  

Claim 15 is therefore indefinite because the only exemplified/disclosed/discussed compounds of Zz’Xx’Ll’M–X’2 comprises 14 valence electrons.  The above discussion is based on Applicant’s elected species, which Applicant indicated in the most recent reply reads on claim 15.  Applicant’s disclosure therefore creates the issue of indefiniteness where the disclosure directly contradicts the claim 15 recitation of “the valence shell of the metal has 18 electrons”.  As such, one of skill cannot known the meaning of M within the formula Zz’Xx’Ll’M–X’2.  





Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 15, 16 and 26-29 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of:

1. (Currently Amended) A method for reducing a N≡N bond comprising: 

a) providing a metal complex comprising a N≡N bond; and 

b) reducing said N=N bond, by reacting the metal complex with a Lewis acid; wherein the metal complex comprises Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd or Pt and wherein the method is a catalytic method.

15. The method of claim 1, comprising: 

i) providing a compound comprising a N≡N bond; 

ii) reacting the compound comprising a N≡N bond with a reagent of formula

Zz’Xx’Ll’M–X’2

to form a metal complex comprising a N≡N bond; and iii) reducing said N≡N bond, by reacting the metal complex comprising a N≡N bond with a Lewis acid; wherein M is Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd or Pt complex; L, X and Z are ligating atoms of one or more ligands and /', x' and z' are integers taken such that the valence shell of the metal has 18 electrons; and each X' is independently a leaving group.

Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 

(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

Claims 1, 15, 16, 28 and 29 are vast in breadth because the claim 1 “metal complex comprising a N≡N” is formed per claim 15 by reacting any compound comprising a N≡N bond with a reagent of the formula Zz’Xx’Ll’M–X’2, where Z, X, and L are defined generically and M can be any of the fifteen listed metals.  Claims 26 and 27 narrow the genus of ligands to particular Markush genera of “H, an alkyl ligand, a phosphine ligand, a sulfide ligand, a thiolate ligand, dinitrogen, or an optionally substituted ƞ5-cyclopentadienyl ligand, or a mixture thereof”.  But the ligand genera of “an alkyl ligand, a phosphine ligand, a sulfide ligand, a thiolate ligand, dinitrogen, or an optionally substituted ƞ5-cyclopentadienyl ligand” are each of significantly breadth and the claimed metal complexes formed by combinations of these ligand genera is essentially countless.  See specification definition of “alkyl ligand”.  Specification at page 5, lines 4-14.   It is further noted that the only “compound comprising a N≡N bond” (per claim 15 step 1)) taught in the specification is nitrogen, yet claims 15 recites an open-ended genus of nitrogen compounds.  In sum the claim breadth is vast due to the generic nature of claims 1, 15, 16, 28 and 29.  


Guidance in the Specification and Working Examples

The specification teaches working examples of the claim 1 and claim 15 step of:

reducing said N≡N bond, by reacting the metal complex comprising a N≡N bond with a Lewis acid,

with Lewis acids LiBArF4, NaBArF4, and KBArF4, and ligands dmpe and depe.  Specification at page 24, lines 16-30.  The evidence of N≡N bond reduction was inferred from mass spectroscopy.  Specification at page 25, lines 9-20.  The examples are typified as in the following working example:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Specification at page 25, lines 13-15.  The only experimental conditions taught in the specification are directed to iron as the metal.  No guidance, experimental parameters etc. are provided for the other claimed metals.   

The only exemplified L and Z ligating ligands within the claim 15 formula Zz’Xx’Ll’M–X’2 are the specific phosphine ligands depe and dmpe as set forth in the depiction above.  The specification provides no experimental guidance allowing one of skill to extend the claimed reduction method to other L and Z ligating ligands.  And the only exemplified X leaving group within this formula is Cl.  The specification teaches a few other X’ equivalents: “[e]ach X' is preferably independently a halide (preferably Cl, Br or I), H, tosylate or triflate”.  Specification at page 19, lines 20-21.  However, these few species of X’ are not commensurate with the full scope of “leaving group”.  

The only “compound comprising a N≡N bond” (per claim 15 step 1)) taught in the specification is nitrogen, yet claim 15 recites an open-ended genus of “providing a compound comprising a N≡N bond”.  There is no guidance in the specification regarding extending the claimed method to compounds other than nitrogen (N≡N).  

The only two exemplified Lewis acids are alkali metal ions with anions BAr4F and [Kross].  However, it is noted that the specification provides general disclosure of additional Lewis-acid Markush genera.  Specification at page 7.  However, the specification provides no specific experimental guidance allowing one of skill to extend the claimed reduction method to Lewis acids other than alkali metal ions with anions BAr4F and [Kross].  

State of the Prior Art/Level of Predictability in the Art 

Applicant’s disclosed “Technical Field” recites “hydrogenation of a compound comprising a N≡N bond”.  Specification at page 1, lines 1-5.  Applicant’s Background section indicates that “[t]he catalytic direct hydrogenation of N2 to NH3 under ambient conditions is one of the highest aspirations of modern chemistry yet to date none exists”.  Specification at page 1, lines 15-16 (emphasis added).  

The specification discloses the following:

It has been determined that metal complexes comprising a N≡N bond may react with a Lewis acid, triggering electron transfer between metal centres resulting in a reduced metal complex containing a reduced, weakened and activated, N=N bond. This complex containing a reduced N≡N bond may then react with a source of hydrogen to form N-H bonds. Thus, the invention enables, for example, the hydrogenation of N2 at room temperature and pressure.  

Specification at page 2, lines 15-23 (emphasis added). In view of the forgoing, Applicant’s claims are directed to the art of catalytic reduction/hydrogenation of the N≡N bond to form ammonia.  

Cornelis teaches that for efficient reduction of dinitrogen with protons and electrons major hurdles still have to be overcome.  J. Cornelis et al., 43 Chem. Soc. Rev., 5183-5191 (2014) (“Cornelis”) (see Abstract).  Cornelis teaches that fixation of dinitrogen (i.e., conversion of N2 to NH3) has been shown to be a very difficult reaction, even though the conversion of dinitrogen and dihydrogen is exothermic at standard conditions because the N≡N triple bond is very strong and difficult to activate due to the absence of a permanent dipole.  Cornelis at page 5183, col. 1 (emphasis added)  Cornelis further teaches that Haber-Bosch heterogeneous-catalyzed reduction of nitrogen is difficult and requires high temperatures and pressures and ammonia yield is low.  Cornelis at page 5183, cols. 1-2.  Cornelis teaches that “thus far have not been able
to replace the Haber–Bosch process”.  Cornelis at page 5184, col. 1.  An earlier publication by Schrock further emphasizes the difficulty of extending this process to homogenous catalysts in the following passage:

Transition-metal dinitrogen chemistry began in 1965 with the discovery of [Ru(NH3)5(N2)]2+, which was prepared by treating Ru salts with hydrazine.  As more dinitrogen complexes were uncovered, it seemed possible that a transition-metal complex might be able to catalyze the reduction of dinitrogen to ammonia under mild conditions in solution with protons and electrons or the combination of dinitrogen with other elements in a selective manner under mild conditions.  Hundreds of man years have been invested in these goals. Although dinitrogen at 1 atm combines readily with lithium at room temperature, the development of catalytic reactions under mild conditions that involve dinitrogen has been a formidable problem. Reduction of dinitrogen to ammonia in solution with protons and electrons carries with it the fact that protons are reduced readily to dihydrogen. Therefore, reduction of one of the most stable molecules known in a true homogeneous nonenzymatic catalytic reaction with protons and electrons has been extraordinarily challenging.

R. Schrock, 38 Accounts of Chemical Research, 955-962 (2005) (see page 955, col. 2).  Hill provides similar teachings regarding the difficulty of nitrogen fixation.  P. Hill et al., 138 Journal of the American Chemical Society, 13521-13524 (2016).  (“[t]his process [conversion of N2 into NH3] is challenging due to the inertness of N2 and is carried out only by specialized organisms or under forcing conditions in industry”).  

The art of record therefore teaches that there is significant difficulty and unpredictability in the art.  In fact, the specification teaches  achievement of what was thus far not possible (or at least very difficult).  That is, the Background section indicates that “[t]he catalytic direct hydrogenation of N2 to NH3 under ambient conditions is one of the highest aspirations of modern chemistry yet to date none exists”.  Specification at page 1, lines 15-16 (emphasis added).  And the invention summary states that “[t]his complex containing a reduced N≡N bond may then react with a source of hydrogen to form N-H bonds. Thus, the invention enables, for example, the hydrogenation of N2 at room temperature and pressure”.  Specification at page 2, lines 15-23.  This is echoed by Cornelis’s above-discussed statement that “thus far have not been able to replace the Haber–Bosch process”.  

The claimed invention does find any significant experimental guidance/support in the prior art of record with respect to the claim breadth.  MPEP § 2164.03.  In this regard, the more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  MPEP § 2164.03.  Nascent technology, however, must be enabled with a specific and useful teaching . . . because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03 (citing Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)).  

The Quantity of Experimentation Is Undue

In the current case, claims 1, 15, 16 and 26-29 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim scope.  

The primary Wands factors considered are the claim breadth, unpredictability, and lack of guidance in the specification and art of record.  As discussed above, the claim breadth is vast with respect to the claim 15 metal complex Zz’Xx’Ll’M–X’2, where Z, X, and L are defined generically and M can be any of the fifteen listed metals.  There is clearly significant unpredictability in the art, as discussed in detail above.  The specification provides only two working examples with ligands depe and dmpe, both  similar homologous phosphine ligands (differing only in Me versus Et), iron as the only metal, and only Lewis acids of Li+, Na+, and K+ with anions BAr4F and [Kross]).  Neither the art of record nor the specification provide experimental guidance regarding extending the working examples to full scope of generically claimed ligands (Z and L), leaving groups (X’), metals (M), “compounds comprising a N≡N bond” (per claim 15), and Lewis acids.  The lack of such guidance regarding the claimed process “a method for reducing a N≡N bond . . . wherein the process is catalytic” (per claim 1), which both the specification and the art of record describe as a difficult and unpredictable, creates a prima facie case of a non-enabling disclosure.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622